Exhibit 10.4
HEALTHMARKETS, INC.
FORM OF SUBSCRIPTION AGREEMENT
HealthMarkets, Inc.
9151 Boulevard 26
North Richland Hills, Texas 76180
Ladies and Gentlemen:
1. Subscription for Class A-1 Common Stock. The undersigned subscriber (the
“Subscriber”) hereby irrevocably tenders this Subscription Agreement (this
“Agreement”) to HealthMarkets, Inc., a Delaware corporation (the “Company”),
subscribes for and offers to purchase and acquire [_____] shares of Class A-1
Common Stock, par value $0.01 per share, of the Company and agrees to pay
therefor, and in full payment thereof, $[_____] per share, in cash, in the
aggregate amount of $[_____] (the “Subscription Price”). In accordance with the
terms of this Agreement, the Subscriber shall make payment of the Subscription
Price by check or wire transfer as directed by the Company. Simultaneously with
the foregoing, the Company will instruct Mellon Investor Services to credit a
book entry account in the Subscriber’s name to evidence the number of shares of
Class A-1 Common Stock purchased by the Subscriber.
2. Subscriber Representations and Warranties. The Subscriber hereby represents,
warrants acknowledges and agrees as follows:
(a) Authorization. The Subscriber has full power and authority to execute,
deliver and perform this Agreement and to acquire the Class A-1 Common Stock.
This Agreement constitutes a valid and binding obligation of the Subscriber,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization and moratorium laws and other laws of general
application affecting enforcement of creditors’ rights generally.
(b) Purchase for Own Account. The Class A-1 Common Stock will be acquired for
investment only and solely for the Subscriber’s own account, and not as a
nominee or agent for any other person, and not with a view to the public resale
or distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), and the Subscriber has no present intention of
selling, granting any participation in, or otherwise distributing the same.
(c) Disclosure of Information. The Subscriber has had the opportunity to review
all documents and information which the Subscriber has requested concerning its
investment and the Company. The Subscriber has had the opportunity to ask
questions of and receive answers regarding the Company’s business, management
and financial affairs and the terms and conditions of the Class A-1 Common
Stock.

 

 



--------------------------------------------------------------------------------



 



(d) Investment Experience; Ability to Bear Economic Risk. The Subscriber (i)
understands that the purchase of the Class A-1 Common Stock involves substantial
risk, (ii) has adequate means of providing for his current needs and possible
contingencies, (iii) has no need for liquidity in his investment in the Company,
and (iv) can bear the economic risk of losing his entire investment in the
Company. The Subscriber has a preexisting personal or business relationship with
the Company and/or certain of its officers, directors or controlling persons of
a nature and duration that enables the Subscriber to be aware of the character,
business acumen and financial circumstances of the Company and such persons.
(e) Independent Investment Decision. The Subscriber acknowledges that he has,
independently and without reliance upon the Company or any other person, and
based on such information as the Subscriber has deemed appropriate, made his own
investment analysis and decision to enter into this Agreement. No
representations or warranties, oral or otherwise, have been made to the
Subscriber or any party acting on the Subscriber’s behalf other than those
contained in this Agreement.
(f) Restricted Securities. The Subscriber understands that the Class A-1 Common
Stock will not be registered under the Securities Act and that, as such, the
Class A-1 Common Stock may be resold without registration under the Securities
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.
(g) United States Person. The Subscriber is a “United States Person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code.
3. Company Representations and Warranties. The Company hereby represents,
warrants acknowledges and agrees as follows:
(a) Authorization of Class A-1 Common Stock. The shares of Class A-1 Common
Stock issued in connection with this Agreement are duly authorized and, when
issued and delivered in accordance with the terms hereof, will be validly
issued, fully paid and nonassessable, free and clear of any lien, security
interest or other charge or encumbrance of any kind (collectively, “Liens”) or
pre-emptive right.
(b) Authorization; No Conflicts. The Company is a Delaware corporation and has
all necessary corporate power and authority to execute, deliver and perform its
obligations under this Agreement and to issue and deliver to the Subscriber the
shares of Class A-1 Common Stock. This Agreement constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization and moratorium laws and other
laws of general application affecting enforcement of creditors’ rights
generally. The execution and delivery of this Agreement and the issuance of the
shares of Class A-1 Common Stock will not (i) require any consent or approval
of, or filing with, any governmental body, agency or official or of any other
third party, (ii) violate, conflict with or cause a breach or a default under
the Company’s certificate of incorporation or by-laws or any agreement to which
the Company is a party, and (iii) violate any judgment, injunction, order,
decree, statute, rule or regulation applicable to the Company.

 

-2-



--------------------------------------------------------------------------------



 



(c) Stockholders Agreement. Reference is hereby made to (i) that certain
Stockholders Agreement (the “Stockholders Agreement”), dated as of April 5,
2006, by and among the Company and the Stockholders (as defined therein), and
that certain Employment Agreement (the “Employment Agreement”), dated as of the
date hereof, by and among the Company, the Subscriber and Blackstone Management
Associates IV L.L.C. The Company hereby acknowledges that, pursuant to the
Employment Agreement, the Subscriber has agreed to become a party to the
Stockholders Agreement (as amended by the Employment Agreement) and that the
Employment Agreement shall act as a joinder for all purposes under the
Stockholders Agreement.
4. Notices. All notices delivered hereunder shall be in writing and shall be
deemed to have been given when hand delivered, when received if sent by
facsimile or by same day or overnight recognized commercial courier service or
three days after mailed by registered or certified mail, addressed to the
address set forth on the signature page for the party to which notice is given,
or to such changed address(es) as such party may have fixed by notice, provided
however, that any notice of change of address shall be effective only upon
receipt.
5. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to the
principles of conflict of laws of that State.
6. Further Assurances. The Subscriber will provide the Company with such
documents supporting the representations of the Subscriber in this Agreement as
the Company may reasonably request.
7. Amendment. Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the Company and the Subscriber.
8. Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but if any provision or portion of this Agreement is
held to be invalid, illegal or unenforceable in any respect under any applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision or portion of any provision in such
jurisdiction, and this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision or
portion of any provision had never been contained herein.
9. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

-3-



--------------------------------------------------------------------------------



 



10. Entire Agreement. This Agreement and the other agreements or documents
referred to herein (including, without limitation, Sections 4(d), 8 and 9(d) of
the Employment Agreement) contain the entire agreement of the parties, and there
are no representations, warranties, covenants or other agreements except as
stated or referred to herein and in such other agreements or documents.
11. Expenses. Except as set forth in the Employment Agreement, each party hereto
shall pay its own costs and expenses in connection with the transactions
contemplated hereby.
[Signatures Appear on the Next Page]

 

-4-



--------------------------------------------------------------------------------



 



The Subscriber has executed or caused this Agreement to be duly executed this
 _____  day of September, 2010.
Number of Shares Subscribed For: [_____]
Amount Tendered Herewith [x Price Per Share of $ $[____]] $[______]

             
 
  Subscriber:        
 
  Name:  
 
KENNETH FASOLA    
 
           
 
  Address:        
 
      [INSERT ADDRESS]    
 
      [INSERT ADDRESS]    

Accepted on this  _____  day of September, 2010.
HealthMarkets, Inc.

         
By:
       
 
 
 
Name:    
 
  Title:    

Wire Transfer Instructions:
JPMorgan Chase
ABA# 021000021
Account Name: HealthMarkets, Inc
Account#: 713444768
Address: NRH, TX

 

-5-